                      UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

KROWN1 FZC,

             Plaintiff,                       Case No. 18-cv-3001

             v.                               Judge John Robert Blakey

CRANE WORLDWIDE LOGISTICS,

             Defendant.


                    MEMORANDUM OPINION AND ORDER

      Plaintiff Krown1 FZC sued Defendant Crane Worldwide Logistics for breach

of contract, alleging that Crane failed to make Krown1 its exclusive agent for

certain services, as required by the parties’ contract. See [19]. Crane moved to

dismiss for failure to state a claim under Rule 12(b)(6). See [25]. For the reasons

explained below, the motion [25] is denied.

                                   Background

      Defendant Crane is a full-service air, ocean, customs brokerage and logistics

company; effectively, Crane arranges for subcontractors to provide the actual

transportation services, including air, ground, and sea transportation.     [19], ¶9.

Plaintiff Krown1 specializes in transporting freight by air and provides all services

necessary to get freight from its point of origin to its destination.    Id. at ¶10.

Krown1 provides air transportation services, as well as any tangential ground

transportation services; Krown does not provide sea transportation services. Id.
      Krown1 alleges that, in late 2014, Crane reached out to Krown1 to see if

Krown1 wanted to partner with Crane in bidding on the United States

Government’s Multimodal Contract HTC-711-15-R-R001 (the Multimodal 2

Contract). Id. at ¶11. Under that contract, the government would select a prime

contractor to provide air, land, and sea transportation in cooperation with various

subcontractors. Id. at ¶12. Krown1 agreed to partner with Crane to bid on the

Multimodal 2 Contract, subject to the two parties entering into an exclusive

agreement contract.    Id. at ¶ 13. The two companies joined forces with United

Airlines to submit a bid, which was ultimately successful. Id. United was named a

prime contractor under the Multimodal 2 Contract, and United, in turn, named

Crane its subcontractor; Crane, in turn, named Krown1 as its subcontractor. Id. at

¶14. Krown1 alleges that, under the parties’ arrangement, United and Crane would

contract with another subcontractor to provide sea transportation services, while

Krown1 would provide air transportation services, along with the ground

transportation associated with those air services. Id. at ¶15.

      Additionally, Krown1 alleges, under the parties’ arrangement, United would

earn 2% and Crane was to earn 3% of a total bid, excluding certain charges, while

Krown1 would have final decision making on pricing for all bids submitted to the

government on air services to be performed under the Multimodal 2 Contract. Id. at

¶16. To memorialize this arrangement, on March 10, 2015, Crane and Krown1

executed an “Agreement for Subcontractor Services.” See [19-1]. The Agreement

recognized Crane’s role as a ‘freight forwarder” and Krown1’s desire “to identify and

                                          2
conclude a contract with [Crane] as a Subcontractor involved in the provision of Air,

Land and/or Ocean transportation for the Multimodal Contract HTC-711-15-R­R00l

at the best possible price to operate in the Middle East, Afghanistan and other

Areas as may be required under the said Contract.”             Id. at p. 2.   Under the

Agreement, Krown1 agreed to:

       offer Support services for the bidding and fulfillment of the abovesaid
       Contract including, but not limited to:
       i.    Air/Sea or Land Transportation from the origin to the
       destination or part thereof,
       ii.    Associated Customs clearance, MOD and Diplomatic
       permissions for the transfer and movement of cargo across various
       states.
Id. Additionally, according to Krown1, the Agreement named Krown1 as Crane’s

exclusive agent, id at ¶¶17-18, as follows:

       Exclusive Agency
       The Company confirms this agreement to be exclusive for the
       abovesaid Contract whether directly or indirectly except for Pre-
       existing Contracts identified prior to the submission of Support Data
       by Krown1. Any changes to the exclusivity must be agreed in writing
       between the Company and Krown1.

[19-1], p. 2.

       Krown1 alleges that, in approximately April or May of 2015, Crane asked

Krown1 to sign another vendor agreement for freight forwarding services, which did

not include an exclusive agent provision.         [19], ¶20.   Krown1 refused, and the

parties operated under the executed Agreement for nearly three years, with Krown1

regularly providing bid information on transportation services. Id. at ¶¶21, 25.



                                              3
       Krown1 also alleges that, in reliance on the parties’ initial Agreement,

Krown1 expanded its operations to be able to meet the anticipated demands for

services under the Multimodal 2 Contract. Id. at ¶22. Krown1 anticipated that

Crane would reach a separate agreement with another subcontractor to provide sea

transportation services under the Multimodal 2 Contract. Id. at ¶26. Yet Crane

failed to hire a sea transport provider and, as a result, Krown1 secured less work

under the Agreement than anticipated. Id. at ¶¶26–28.

       Finally, Krown1 alleges that, in early 2018, Crane stopped honoring the

exclusive agent provision of the parties’ Agreement. Id. at ¶32. In February 2018,

United won a bid under the Multimodal 2 Contract, and sent an email to Crane and

Krown1 so advising. Id. Krown1 sent Crane an email saying “Congratulations on

the win! Please find attached the charter contract for this move.”    [19-1], p. 9.

Crane responded by advising Krown1 that the award did not involve Krown1’s bid,

and that the parties would not be needing the contract Krown1 sent. [19], ¶33; [19-

1], p. 9.

       Krown1 filed this lawsuit on April 27, 2018.     In its amended complaint,

Krown1 alleges that Crane breached the Agreement for Subcontractor Services in

the following ways: (1) by using air transport service providers other than Krown1,

including on the bid awarded to Crane on February 15, 2018; (2) by indicating to

Krown1 that it would not provide Krown1 with any additional bids under the

Agreement unless Krown1 agreed to remove the exclusive agency provision from the

parties’ Agreement; (3) by not accepting Krown1’s pricing, and instead insisting

                                        4
that Krown1 lower its pricing so that Crane would earn a greater profit on work

done by Krown1 under the Agreement; and (4) by failing to identify a sea transport

service provider to provide sea transport services under the Multimodal 2 Contract,

thereby resulting in less work and profits for Krown1 under the parties’ Agreement.

[19], ¶¶43–46. Crane moved to dismiss for failure to state a claim under Federal

Rule of Civil Procedure 12(b)(6).

                                     Legal Standard


      Under 12(b)(6) the Court must construe the Complaint in the light most

favorable to Plaintiff, accept as true all well-pleaded facts and draw all reasonable

inferences in its favor. Yeftich v. Navistar, Inc., 722 F.3d 911, 915 (7th Cir. 2013).

Statements of law, however, need not be accepted true. Id. To survive Defendant's

motion under Rule 12(b)(6), the Complaint must “state a claim to relief that is

plausible on its face.” Id. A claim has “facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. Rule 12(b)(6) limits this Court’s

consideration to “allegations set forth in the complaint itself, documents that are

attached to the complaint, documents that are central to the complaint and are

referred   to   in   it,   and   information that   is   properly   subject   to   judicial

notice.” Williamson v. Curran, 714 F.3d 432, 436 (7th Cir. 2013).




                                            5
                                            Analysis

       Under Illinois law, 1 to prevail on a breach of contract claim, a plaintiff must

prove: “(1) the existence of a valid and enforceable contract; (2) performance by the

plaintiff; (3) breach of contract by the defendant; and (4) resultant injury to the

plaintiff.” Asset Exchange II, LLC v. First Choice Bank, 953 N.E.2d 446, 455 (Ill.

App. Ct. 2011). “Only a duty imposed by the terms of a contract can give rise to a

breach.” TAS Distrib. Co. v. Cummins Engine Co., 491 F.3d 625, 631 (7th Cir. 2007)

(quoting W.W. Vincent & Co. v. First Colony Life Ins. Co., 814 N.E.2d 960, 967 (Ill.

App. Ct. 2004)).

       Crane argues that Krown1’s claim fails because the alleged breaches are not

tied to any duty imposed under the parties’ Agreement.                   That holds true with

respect to Crane’s alleged failure to hire a sea transport subcontractor. The parties

Agreement imposes no such obligation on Crane, and Krown1 does not allege

otherwise.    Rather, Krown1 alleges that it “anticipated” that Crane would hire

another subcontractor to provide sea transportation services under the Multimodal

2 Contract. [19] at ¶26. In fact, the only language in the parties’ contract relating

to sub-contracting provides that “Krown1 shall have the right to enter into any

subcontract/marketing arrangement that will mutually benefit the Company and

Krown1.” [19-1], p. 3. As a result, the Court agrees with Crane that Krown1 cannot

state a claim for breach of contract based upon any failure on Crane’s part to hire a


1The parties’ Agreement provides that disputes arising thereunder shall be resolved in the Courts of
the UAE, in accordance with the laws of the UAE. [19-1], p. 4. Both parties represented in their
court filings and in open court, however, that they want their dispute resolved here, in accordance
with Illinois law.
                                                 6
sea transport subcontractor (as alleged in paragraphs 45 and 46 of the Amended

Complaint).    See, e.g., Bortz v. Bank of Am., N.A., No. 16-CV-5338, 2016 WL

7104288, at *4 (N.D. Ill. Dec. 6, 2016) (Plaintiff cannot allege a claim for breach of

contract without identifying a provision of the agreement that was actually

breached); Burke v. 401 N. Wabash Venture, LLC, No. 08 CV 5330, 2010 WL

2330334, at *2 (N.D. Ill. June 9, 2010) (If Plaintiff fails to allege a contract provision

that was breached, “the claim is merely possible, not plausible.”).

      Similarly, the parties’ signed Agreement remains silent on pricing and profit

sharing.   Nevertheless, Plaintiff alleges that under the parties’ “arrangement,”

Krown1 retained “final decision making on pricing for all bids submitted to the

government on air services to be performed under the Multimodal 2 Contract.” [19]

at ¶16. In support, the Complaint attaches an email exchange in August 2015,

months after they executed the Agreement, and these emails detail certain pricing

and profit-sharing terms. See [19-1], p. 6. Shiv at Krown1 emailed John Weir at

Crane “to reconfirm” the parties’ “commercial arrangement” that Crane would get

“3% of the Total Bid excluding any accessorial or pass through charges” and Krown1

would have “final say over the per lb pricing to be submitted to the government.”

Id. John Weir responded with an email stating “Ok let’s start with this for now and

excluding LTO’s.” Id. The import of these emails may ultimately be diminished in

light of the integration clause in the parties’ Agreement. See, e.g., Davis v. G.N.

Mortg. Corp., 396 F.3d 869, 878 (7th Cir. 2005) (under Illinois law, parol evidence

may not be used to add terms to a fully integrated agreement). At this juncture,

                                            7
however, the emails, read in conjunction with the Agreement, make plausible

Krown1’s claim that Crane breached the parties’ Agreement by failing to accept

Krown1’s pricing.

      Krown1’s claim that Crane breached the exclusivity provision in the parties’

Agreement is also plausible. Crane concedes that the parties’ Agreement includes

the above “Exclusive Agency” provision, but it argues that the provision does not

mean what Krown1 alleges it means.       Crane claims that the provision did not

require Crane to use Krown1 for all air transport service work it did under the

Multimodal 2 Contract, as Krown1 alleges. Rather, Crane argues, the provision

limited the parties’ arrangement to work Krown1 performed for Crane on the

Multimodal 2 Contract. See [26], pp. 4–5. Thus, Crane explains, if Crane were to

engage Krown1 to perform work under a different contract, the subject Agreement

and its terms would not apply. Id. at 5. To be sure, Crane’s reading finds support

in the emails attached to Krown1’s complaint, as they propose that the parties

would need to execute a new contract to cover any work awarded to United on the

successful 2018 bid. But at this stage of the proceedings, the Court cannot say that

Krown1’s reading of the Exclusive Agency provision is implausible. Accordingly,

Krown1’s breach of contract claim may proceed.

                                   Conclusion

      For the reasons explained above, Crane’s motion to dismiss [25] is denied,

and Krown1 may proceed on its claim that Crane breached the parties’ Agreement

for Subcontractor Services by failing to honor pricing terms and by failing to use

                                         8
Krown1 exclusively for services performed under the Multimodal 2 Contract. Based

on the operative complaint, Krown1 may not pursue a breach of contract claim

based upon any alleged failure to hire a sea transport subcontractor (as alleged in

paragraph 46 of the Amended Complaint). The case is set for a case management

conference on March 13, 2019 at 9:45 a.m. in Courtroom 1203.

Dated: February 26, 2019
                                            Entered:


                                            ____________________________
                                            John Robert Blakey
                                            United States District Judge




                                        9
